—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town Board of the Town of Islip, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered March 8, 2000, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly dismissed the proceeding for failure to timely join the landowner as a necessary party (see, Matter of Artrip v Incorporated Vil. of Piermont, 267 AD2d 457; see also, Matter of Saunders v Graboski, 282 AD2d 610; *684Matter of Save Our-Open Space v Planning Bd., 256 AD2d 581; Matter of Kam Hampton I Realty Corp. v Zagata, 251 AD2d 665).
The petitioners’ remaining contentions are without merit (see, Serrone v Jamaica Hosp., 239 AD2d 485). Santucci, J. P., S. Miller, Smith and Crane, JJ., concur.